This Cause coming on this Day to be heard on Bill and Answer Mr. John Rutledge Solicitor for the Complainants opened the Nature and Scope of the Bill and Mr. Hugh Rutledge Solicitor for the Defendants, that of the *607Answers. The Court on hearing Counsel on both Sides did order and decree. And it is Ordered and decreed That the Master of this Court do sell and dispose of the Real Estate in Bill mentioned. That after Payment of the Debts due by the Estate and the Costs of this Suit, and an Equivalent to the Widow for her Dower in the said Lands, which is left to the Master to report (unless he shall be satisfied therewith) he do pay to such of the Parties as are of Age, their Shares of the Remainder of the said purchase Money. That the rest of the said Money be paid to the Defendant Hannah as Guardian of the Defendants  Mary and Rebecca, to be put out to Interest for their Use and Benefit. And that Six Months be allowed to the said Minors after they come of Age to shew Cause against this Decree.